Order entered July 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00195-CR

                         VINCENT BERNARD JENKINS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-53064-V

                                           ORDER
         The reporter’s record and the original plea agreement in this case reflect appellant

pleaded true to two enhancement paragraphs. On June 3, 2014, this Court ordered the Dallas

County District Clerk to file a supplemental record that contained the State’s notice to enhance

the punishment range. The District Clerk filed a supplemental record that contained the plea

agreement to the probation revocation, but not the notice of intent to enhance punishment.

         We ORDER the trial court to make findings of fact regarding whether the record can be

supplemented with the State’s notice to seek enhancement on punishment. We ORDER the trial

court to transmit a supplemental record containing the written findings of fact, any supporting

documentation, and any orders, to this Court within THIRTY (30) DAYS from the date of this

order.
       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.

                                                   /s/    LANA MYERS
                                                          JUSTICE